
	

113 HR 739 RH: Chesapeake Bay Accountability and Recovery Act of 2013
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 335
		113th CONGRESS
		 2d Session
		H. R. 739
		[Report No. 113–453, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Wittman introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			May 19, 2014
			Additional sponsors: Mr. Rigell, Mr. Moran, Mr. Wolf, Mr. Van Hollen, Mr. Scott of Virginia, and Mr. Connolly
		
		
			May 19, 2014
			Reported from the Committee on Natural Resources
		
		
			May 19, 2014
			The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		
			
		
		A BILL
		To require the Office of Management and Budget to prepare a crosscut budget for restoration
			 activities in the Chesapeake Bay watershed, to require the Environmental
			 Protection Agency to develop and implement an adaptive management plan,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Chesapeake Bay Accountability and Recovery Act of 2013.
		2.Chesapeake Bay Crosscut Budget
			(a)Crosscut BudgetThe Director, in consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to
			 Congress a financial report containing—
				(1)an interagency crosscut budget that displays—
					(A)the proposed funding for any Federal restoration activity to be carried out in the succeeding
			 fiscal year, including any planned interagency or intra-agency transfer,
			 for each of the Federal agencies that carry out restoration activities;
					(B)to the extent that information is available, the estimated funding for any State restoration
			 activity to be carried out in the succeeding fiscal year;
					(C)all expenditures for Federal restoration activities from the preceding 2 fiscal years, the current
			 fiscal year, and the succeeding fiscal year; and
					(D)all expenditures, to the extent that information is available, for State restoration activities
			 during the equivalent time period described in subparagraph (C);
					(2)a detailed accounting of all funds received and obligated by all Federal agencies for restoration
			 activities during the current and preceding fiscal years, including the
			 identification of funds which were transferred to a Chesapeake Bay State
			 for restoration activities;
				(3)to the extent that information is available, a detailed accounting from each State of all funds
			 received and obligated from a Federal agency for restoration activities
			 during the current and preceding fiscal years; and
				(4)a description of each of the proposed Federal and State restoration activities to be carried out in
			 the succeeding fiscal year (corresponding to those activities listed in
			 subparagraphs (A) and (B) of paragraph (1)), including the—
					(A)project description;
					(B)current status of the project;
					(C)Federal or State statutory or regulatory authority, programs, or responsible agencies;
					(D)authorization level for appropriations;
					(E)project timeline, including benchmarks;
					(F)references to project documents;
					(G)descriptions of risks and uncertainties of project implementation;
					(H)adaptive management actions or framework;
					(I)coordinating entities;
					(J)funding history;
					(K)cost-sharing; and
					(L)alignment with existing Chesapeake Bay Agreement and Chesapeake Executive Council goals and
			 priorities.
					(b)Minimum funding levelsThe Director shall only describe restoration activities in the report required under subsection (a) that—
				(1)for Federal restoration activities, have funding amounts greater than or equal to $100,000; and
				(2)for State restoration activities, have funding amounts greater than or equal to $50,000.
				(c)DeadlineThe Director shall submit to Congress the report required by subsection (a) not later than 30 days after the submission by the President of the President’s annual budget to
			 Congress.
			(d)ReportCopies of the financial report required by subsection (a) shall be submitted to the Committees on Appropriations, Natural Resources, Energy and Commerce,
			 and Transportation and Infrastructure of the House of Representatives and
			 the Committees on Appropriations, Environment and Public Works, and
			 Commerce, Science, and Transportation of the Senate.
			(e)Effective DateThis section shall apply beginning with the first fiscal year after the date of enactment of this
			 Act for which the President submits a budget to Congress.
			3.Adaptive Management Plan
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal and State agencies, shall develop an adaptive
			 management plan for restoration activities in the Chesapeake Bay watershed
			 that includes—
				(1)definition of specific and measurable objectives to improve water quality, habitat, and fisheries;
				(2)a process for stakeholder participation;
				(3)monitoring, modeling, experimentation, and other research and evaluation practices;
				(4)a process for modification of restoration activities that have not attained or will not attain the
			 specific and measurable objectives set forth under paragraph (1); and
				(5)a process for prioritizing restoration activities and programs to which adaptive management shall
			 be applied.
				(b)ImplementationThe Administrator shall implement the adaptive management plan developed under subsection (a).
			(c)UpdatesThe Administrator shall update the adaptive management plan developed under subsection (a) every 2 years.
			(d)Report to Congress
				(1)In generalNot later than 60 days after the end of a fiscal year, the Administrator shall transmit to Congress
			 an annual report on the implementation of the adaptive management plan
			 required under this section for such fiscal year.
				(2)ContentsThe report required under paragraph (1) shall contain information about the application of adaptive
			 management to restoration activities and programs, including programmatic
			 and project level changes implemented through the process of adaptive
			 management.
				(3)Effective dateParagraph (1) shall apply to the first fiscal year that begins after the date of enactment of this
			 Act.
				(e)Inclusion of plan in Annual Action Plan and Annual Progress ReportThe Administrator shall ensure that the Annual Action Plan and Annual Progress Report required by
			 section 205 of Executive Order 13508 includes the adaptive management plan
			 outlined in subsection (a).
			4.Independent Evaluator for the Chesapeake Bay Program
			(a)In generalThere shall be an Independent Evaluator for restoration activities in the Chesapeake Bay watershed,
			 who shall review and report on restoration activities and the use of
			 adaptive management in restoration activities, including on such related
			 topics as are suggested by the Chesapeake Executive Council.
			(b)Appointment
				(1)In generalThe Independent Evaluator shall be appointed by the Administrator from among nominees submitted by
			 the Chesapeake Executive Council.
				(2)NominationsThe Chesapeake Executive Council may submit to the Administrator 4 nominees for appointment to any
			 vacancy in the office of the Independent Evaluator.
				(c)ReportsThe Independent Evaluator shall submit a report to the Congress every 2 years in the findings and
			 recommendations of reviews under this section.
			(d)Chesapeake Executive CouncilIn this section, the term Chesapeake Executive Council has the meaning given that term by section 307 of the National Oceanic and Atmospheric
			 Administration Authorization Act of 1992 (Public Law 102–567; 15 U.S.C.
			 1511d).
			5.DefinitionsIn this Act, the following definitions apply:
			(1)Adaptive ManagementThe term adaptive management means a type of natural resource management in which project and program decisions are made as
			 part of an ongoing science-based process. Adaptive management involves
			 testing, monitoring, and evaluating applied strategies and incorporating
			 new knowledge into programs and restoration activities that are based on
			 scientific findings and the needs of society. Results are used to modify
			 management policy, strategies, practices, programs, and restoration
			 activities.
			(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(3)Chesapeake Bay StateThe term Chesapeake Bay State or State means the States of Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia
			 and Pennsylvania, and the District of Columbia.
			(4)Chesapeake Bay WatershedThe term Chesapeake Bay watershed means the Chesapeake Bay and the geographic area, as determined by the Secretary of the Interior,
			 consisting of 36 tributary basins, within the Chesapeake Bay States,
			 through which precipitation drains into the Chesapeake Bay.
			(5)Chief ExecutiveThe term chief executive means, in the case of a State or Commonwealth, the Governor of each such State or Commonwealth
			 and, in the case of the District of Columbia, the Mayor of the District of
			 Columbia.
			(6)DirectorThe term Director means the Director of the Office of Management and Budget.
			(7)Restoration ActivitiesThe term restoration activities means any Federal or State programs or projects that directly or indirectly protect, conserve, or
			 restore living resources, habitat, water resources, or water quality in
			 the Chesapeake Bay watershed, including programs or projects that promote
			 responsible land use, stewardship, and community engagement in the
			 Chesapeake Bay watershed. Restoration activities may be categorized as
			 follows:
				(A)Physical restoration.
				(B)Planning.
				(C)Feasibility studies.
				(D)Scientific research.
				(E)Monitoring.
				(F)Education.
				(G)Infrastructure Development.
				
	
		May 19, 2014
		Reported from the Committee on Natural Resources
		May 19, 2014
		The Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
